DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the amendment “in an amount of 80 parts by mass or less based on 100 parts by mass of the rubber component” appears to be new matter.  This limitation would encompass small amounts of silica such as 5 parts by mass, however, the specification does not support amounts less than 40 parts by mass (please refer to page 11 of the specification). 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weydert et al (US 2006/0060285) in view of Zhang et al (US 2008/0066838).
	Regarding claims 1-2 and 4-5, Weydert teaches a rubber composition (Abstract) having a rubber component comprising a styrene butadiene rubber (Abstract), a fine particle silica which ranges in size from 10 to 50 nanometers ([0038]) and a silane coupling agent with the following structure:

    PNG
    media_image1.png
    30
    118
    media_image1.png
    Greyscale
([0043])

    PNG
    media_image2.png
    98
    322
    media_image2.png
    Greyscale

which contains an alkoxysilyl group where the R groups are an alkoxy group and Alk Is a divalent hydrocarbon with 1 to 18 carbon atoms ([0043]).    The rubber composition contains 60 to 90 phr of the styrene butadiene rubber which contains from 35-45 % styrene (Abstract).  Therefore, the amount of the styrene can be calculated to range from 21 to 40.5 phr.  Weydert teaches that the composition 
	Weydert teaches that various additives can be added to the composition ([0052]), however fails to teach the addition of a solid resin with the required softening point.
	Zhang teaches a rubber for use in a tire (Abstract) which includes a resin with a softening point of 90 to 110 C (which would be solid at room temperature) ([0059]).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the solid resin of Zhang as an additive of Weydert.  One would have been motivated to do so in order to receive the expected benefit of enhancing the traction of the tire (Zhang, [0055]).
	Regarding claim 6, Weydert teaches a pneumatic tire comprising a tread made from the rubber according to claim 1.  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weydert et al (US 2006/0060285) in view of Zhang et al (US 2008/0066838) with evidence provided by Hochi (US 2006/0160945).
	The discussion regarding Weydert and Zhang in paragraph 6 above is incorporated here by reference.
	Regarding claim 3, Weydert teaches that the composition contains 50 to 150 phr of silica (Abstract).  The silica can be Z1165MP (Table 1) which has a nitrogen adsorption specific surface area of 165 m2/g (Hochi, [0034]).
Response to Arguments
Applicant's arguments filed November 22, 2021 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  Weydert does not exemplify the claimed composition.
Examiner’s response:  While the exact composition may not be exemplified in the examples, it does not obviate the teachings in the body of the specification of Weydert which, as noted in the rejection, teach all the aspects of the claimed invention except for the solid resin which is taught by the secondary reference, Zhang.    
Applicant’s argument:  Weydert ’285 fails to disclose a basis for a person of ordinary skill in the art (a POSA) to: {1} select out a solid resin having a softening point of 60 to 120°C, {2} select a silica amount of 80 phr or less, {3} select a silane coupling agent with m = 3, and {4} employ an A/B range of 3000 or less. The POSA must do all of {1}-{4} in order to achieve the claimed invention with its advantageous properties. Thus, Weydert ’285 fails to establish prima facie obviousness.
Examiner’s response:  Regarding {1}, the solid resin is taught by the secondary reference, Zhang.  Regarding {2}, Weydert teaches that the silica is present in the amount from 50 to 150 phr (Abstract).  Regarding {3}, it is noted that the applicant claims a silane coupling agent with m >=6, not m=3, so this argument appears to be moot.  Weydert teaches that m can range from 1 to 18 ([0043]).  Applicant argues that A/B range is not taught by Weydert, however, this value can be calculated to range from 1050 to 6075 as noted in the above rejection.  
Applicant’s argument:  Zhang ’838 fails to disclose or suggest the silica having a particle size of 18 nm or less of feature [2], the silane coupling agent of feature [3] or the A/B range of 3000 or less of feature [5].
Examiner’s response:  These are taught by the primary reference, Weydert.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s argument: Zhang ’838 fails to exemplify or prefer any resin having a softening point of 60-120°C at all, since none is present in the examples.
Examiner’s response:  While the exact composition may not be exemplified in the examples, it does not obviate the teachings in the body of the specification of Zhang.  Zhang teaches a rubber composition for use in a tire (Abstract) which includes a resin with a softening point of 90 to 110 C (which would be solid at room temperature) ([0059]).
Applicant’s argument:  No silica or coupling agent is present in the examples of Zhang.
Examiner’s response:  These components are taught by the primary reference, Weydert.  
Applicant’s argument:  A POSA would fail to find a basis in Zhang ’838 and Weydert ’285 to head in the direction of the claimed invention, since the POSA would not attempt to selectively combine components from the composition of Zhang ’838, which requires a superabsorbent polymer but not any silica, silane coupling agent or traction resin, with those from the composition of Weydert ’285 which requires silica and a silane coupling agent, but no superabsorbent polymer or traction resin. Therefore, significant patentable distinctions exist over Zhang ’838 alone or improperly selectively combined with Weydert ’285.
Examiner’s response: The examiner has provided proper motivation to combine the solid resin of Zhang with the tire composition of Weydert which is to enhance the traction of the tire (Zhang, [0055]).  They are proper to combine because both references are in the tire rubber arts.
Applicant’s argument:  The prior art fail to disclose, recognize or suggest the advantageous properties exhibited by the embodiments of the claimed invention.  Applicant has amended the claims to narrow the range of the silica content from 40 to 80 phr and thus, the examples which so a range of 50 to 70 phr reasonably support the claimed invention.  
Examiner’s response:  The examiner has considered the data presented in the Tables.  While the inventive examples do show improved properties over the comparative examples, the argument of unexpected results is not persuasive because the applicant has not shown unexpected results over the entire scope of the claimed invention.  Would the properties remain with very high loading of the solid resin (the applicant has shown only one loading amount)?  Also, there are many types of coupling agents as noted in the specification (pages 17 and 18), only a few are noted in the experimental examples.  Also, what about silica particles which are smaller than 15.5 nm?  For example, the specification indicates that silica under 8 nm might present problems with dispersion (page 11, lines 5-15), which might, in turn, impact performance.  Without this data, unexpected results over the entire scope of the claimed invention cannot be determined. 
Applicant’s argument:  Regarding the number of carbon atoms in the silane coupling agents, applicant’s argue that Weydert employs, in the closest examples, m=3 silane coupling agents, such that only the lower part of the claimed range of m >= 6 is effectively described.  Applicants need only compare against the closest prior art.  
Examiner’s response:  Applicants need not only compare to that of the closest prior art (which not only teaches in the examples that the silane coupling agent has m=3, but also, in the body of the specification, that m can range from 1 to 18 ([0043])), but the data must also be commensurate in scope with that of the claimed invention.  Please refer to MPEP 716.02(d).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764